Citation Nr: 1111108	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of an injury and surgery to the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee associated with residuals of injury and surgery to the right knee.

3.  Entitlement to service connection for a left shoulder disorder, claimed as secondary to his service-connected left and/or right knee disabilities.

4.  Entitlement to service connection for a left ankle disorder, claimed as secondary to his service-connected left and/or right knee disabilities. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from  June 2008 (service connection claims) and September 2008 (increased rating claims) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   The Veteran filed a notice of disagreement (NOD) with those decisions in December 2008 and November 2008, respectively.  A statement of the case (SOC) addressing all four issues was sent to the Veteran in June 2009.  The SOC was re-mailed to him on July 24, 2009.  A substantive appeal (VA Form 9) was received from the Veteran on September 24, 2009.

With regard to the Veteran's timely filed VA Form 9, the Veteran checked the box (9.A.) indicating he wanted to appeal all issues listed on the SOC.  However, in the section underneath (10), he strictly limited his argument to his service connection claims.  The United States Court of Appeals for Veterans Claims (Court) recently held that when an Appellant checks box 9.A. on a VA Form 9 indicating that he wishes to appeal all issues on a SOC, then all issues are on appeal to the Board.  Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011).  The fact that he strictly limited his argument to certain issues is irrelevant.  


The issues of entitlement to service connection for a left shoulder disorder, left ankle disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in his favor, the Veteran's residuals of an injury and surgery to the right knee, is manifested by severe instability.

2.  Throughout the rating period on appeal, the Veteran's degenerative joint disease of the right knee is manifested by X-ray evidence of arthritis (degenerative osteoarthritis) with painful motion; flexion has not been shown to be limited to 45 degrees, nor has extension been shown to be limited to 10 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for residuals of an injury and surgery to the right knee, but no higher, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2010).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee associated with residuals of injury and surgery to the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5010 (2010). 


(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.    

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the VA treatment records.    

Next, the Veteran was afforded VA examinations in November 2007 and August 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the August 2008 VA examination.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board notes that records in the claims file indicate that the Veteran may have applied for benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. 
§ 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  The Board acknowledges that at a November 2007 VA examination he indicated that he went on "Disability" from his employer due to his lower back.  However, there is no specific indication that the Veteran is actually in receipt of benefits from the Social Security Administration versus receiving benefits through his employer.  Moreover, as noted, the Veteran reported that his receipt of disability was for his low back, which is not on appeal.  The Board also notes that neither the Veteran nor his representative have indicated that any SSA records, if they even exist, would be relevant to his claims.  The Board finds that it is able to proceed without any additional development in this respect.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issues on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is rated at 10 percent for his right knee disability under Diagnostic Code (DC) 5010, for degenerative joint disease of the right knee associated with residuals of injury and surgery to the right knee.  Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  DC 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  

A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, and a 20 percent rating is warranted when it is limited to 30 degrees.  DC 5260.

DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from 0 degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

On VA examination in November 2007, the Veteran complained of right knee pain all the time.  It was noted that the Veteran was currently using Canadian crutches as a result of a recent left knee total replacement in October 2007.  No other assistive devices for the right knee were noted.  He demonstrated right knee range of motion on flexion and extension from 5 degrees to 80 degrees.  The Veteran denied pain with range of motion testing.  Moreover, no additional range of motion loss was noted due to pain, fatigue, weakness, or lack of endurance, following repetitive use. 

Upon VA examination in August 2008, the Veteran complained that he was unable to stand for more than a few minutes, and that he was unable to walk more than a few yards.  He reported pain in his right knee.  Range of motion testing reflected flexion from 5 to 90 degrees, with pain beginning at 90 degrees.  No additional loss of motion was noted after repetitive use.  Extension was shown from  5 to 90 degrees with pain beginning at 5 degrees.   These ranges are clearly outside the minimal compensable ranges under both DC 5260 and DC 5261.  See 38 C.F.R. § 4.71a. DCs 5260 and 5261.  

The Board has considered the criteria of Deluca, supra.  However, even considering his complaints of pain on motion at his August 2008 VA examination, there is no evidence that the Veteran would experience limitation of flexion to 45 degrees or limitation to extension to 10 degrees, which would be necessary to support the assignment of compensable ratings under Diagnostic Codes 5260 or 5261.  It is likewise apparent that the criterion to assign separate 10 percent ratings has also not been met.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The August 2008 VA examiner specifically noted that there was no additional loss of range of motion following repetitive use.  Moreover, while performing sports was impossible and exercise would be moderately impaired, the examiner indicated that the Veteran's right knee disability would result in only mild impairment in his ability to shop, travel, and engage in recreational activities.  His activities of daily living would not be affected.  

DC 5003 states that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  The Veteran currently receives a 10 percent rating.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Although VA treatment records confirm that the Veteran has osteoarthritis of both knees, there is no evidence of incapacitating exacerbations.  Specifically, the Veteran denied any incapacitating episodes of arthritis at his August 2008 VA examination.  Therefore, a higher rating is not warranted under DC 5010.  See Id.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board notes that the Veteran is already in receipt of a separate 20 percent rating for instability pursuant to DC 5257.  Under DC 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

A June 2007 VA treatment record noted complaints of right knee pain.  Physical examination revealed a severe valgus deformity of the right knee and that the right knee was unstable.  Compromise of the lateral joint compartment, particularly in the right knee was noted, as was significant patellofemoral arthritis.  An October 2007 VA treatment record noted a moderate varus deformity.  A November 2007 VA treatment record noted marked deformity of the right knee with 12 degrees of valgus.  Upon VA examination in November 2007, it was noted that an October 2007 X-ray reflected severe narrowing of the right knee joint space, especially involving the lateral joint compartment with genu valgum.  Mild anterior instability was noted.  An August 2008 VA examination reflected complaints by the Veteran of instability and giving way.  However, the Veteran denied episodes of dislocation, subluxation, or locking episodes. Upon physical examination, his gait was described as antalgic.  X-rays taken at that time reflected severe narrowing of the right knee joint, especially involving the lateral joint compartment which appears to demonstrate subchondral bony apposition of the opposing joint margins.  Genu valgum was also noted.   The Veteran was diagnosed with degenerative joint disease of the right knee with instability of the MCL/LCL ligaments.

A September 2008 X-ray reflected severe osteoarthritis of the right knee with complete joint space narrowing of the lateral tibiofemoral compartment and narrowing of the medial tibifemoral compartment with a genu valgus deformity.  An October 2008 VA treatment record noted antalgic gait, favoring the right knee.  Varus deformity to the right knee was documented.  The Veteran reported in a December 2008 statement that he was still having instability of the right knee.  He reported that he had to use a cane for long periods of walking or standing.  He noted that he had had a few falls due to his right knee giving way. 

Based on the evidence above, and resolving all doubt in his favor, the Board is of the opinion that the Veteran's current disability more closely approximates a severe knee disorder.  Therefore, a rating of 30 percent, the maximum rating available under Diagnostic Code 5257, is warranted throughout the rating period on appeal. 

The Board must now address the alternative avenues through which the Veteran may obtain an increased disability rating.  DC 5258 (dislocated semilunar cartilage) and DC 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  The Board notes that other applicable diagnostic codes relating to knee disorders include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum). 

There is no evidence of record that shows the Veteran has cartilage damage or ankylosis.  The 2008 VA examination report specifically noted that there was no evidence of ankylosis.  Moreover, although genu valgum has been shown, genu recurvatum has not been demonstrated.  Further, nonunion or malunion of the tibia and fibula has not been demonstrated.  As such, a separate rating under DC 5262 is not warranted.

With respect to his claims, the Board has also considered the statements of the Veteran and his wife that his disabilities warrant a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses. Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of disability of these disorders-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's right knee disabilities-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on the evidence, the Board finds that a rating of 30 percent, but no higher, is warranted for residuals of an injury and surgery to the right knee.  However, an increased rating for his degenerative joint disease of the right knee is not warranted. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's right knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right knee disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 30 percent, but no higher, for residuals of an injury and surgery to the right knee is granted.  

A rating in excess of 10 percent for degenerative joint disease of the right knee associated with residuals of injury and surgery to the right knee is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Left Shoulder Disorder and Left Ankle Disorder-  In August 2009, a VA medical opinion was obtained to determine whether his disorders were secondary to his service-connected knee disorder.  Specifically considered were allegations that the Veteran's left shoulder and left ankle disorders were related to the use of crutches for his service-connected knee.  The VA examiner concluded that crutches did not cause the type of impairment and disability either in his ankle or in his shoulder. Crucially, the examiner did not comment on whether the use of the crutches aggravated the Veteran's diagnosed arthritis of the left shoulder or ankle.  He also failed to comment on whether the Veteran's left ankle disability was caused or aggravated by his bilateral knee disability, to include being the result of his antalgic gait.  The Veteran has specifically argued that his left ankle disability was caused or aggravated by his knee disability.

The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

As the record does not contain sufficient and adequate medical evidence for the Board to make a decision on the claims, a remand is necessary to obtain another VA examination and medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).

TDIU-  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran reported at his November 2007 VA examination that his right knee had bothered him on the job when he had been employed.  Records reflect that the Veteran is no longer employed.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for his residuals of injury to the right shoulder (30 percent), residuals of left knee total arthroplasty (30 percent), residuals of injury and surgery to right knee (30 percent, pursuant to this BVA decision), degenerative joint disease of the right knee (10 percent), and degenerative disc disease of the lumbosacral spine (10 percent).  As such, he has a combined rating in excess of 70 percent.  Although the Veteran is not rated at least at 40 percent for one disability, under 38 C.F.R. § 4.16(a)(3) one 40 percent disability includes disabilities affecting a single body system, such as orthopedic.  Here the Veteran is rated for his right and left knees, his back, and his shoulder due to orthopedic manifestations.  Using the combined rating table under 38 C.F.R. § 4.25 the Veteran thus meets the requirements for one 40 percent disability under 38 C.F.R. § 4.16.

Given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issues of entitlement to service connection for left ankle and left shoulder disorders, on a direct basis and as secondary to his service-connected left and right knees.  Such notification must include the criteria necessary to substantiate this service connection claim on both direct and secondary bases.  

2.  Schedule the Veteran, with a different VA examiner than the August 2009 examiner, for a pertinent VA examination to determine the etiology of his left ankle and left shoulder disorders.  The examiner should have the opportunity to review the Veteran's claims folder in conjunction with the examination.  All testing deemed necessary, including X-rays, should be conducted.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left ankle disorder is caused by, or aggravated by, his service-connected right knee disability and/or left knee disability, or is at least as likely as not (a 50 percent probability or greater) casually related to service.   

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disorder is caused by, or aggravated by, his service-connected his service-connected right knee disability and/or left knee disability, or is at least as likely as not (a 50 percent probability or greater) casually related to service.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left ankle and left shoulder disorders (i.e., baseline) before the onset of the aggravation.

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record, regarding the incurrence of the Veteran's claimed disorders.  The rationale for any opinion offered should be provided.  

3.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


